Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 1 of 32 PageID #: 174




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


  A.C., a minor by her parent and               :
  Guardian ad litem, et. al.                    :
                                                :
         Plaintiffs,                            :
                                                :
  v.                                            :       C.A. No.: 1:18-cv-00378-WES-PAS
                                                :
  GINA RAIMONDO, in her official                :
  capacity as Governor of Rhode Island          :
  et. al.                                       :
                                                :
         Defendants.                            :


   DEFENDANTS’ GINA RAIMONDO, NICHOLAS A. MATTIELLO, AND DOMINICK J.
     RUGGERIO, in their official capacities, MEMORANDUM IN SUPPORT OF THEIR
                                  MOTION TO DISMISS

  I.     INTRODUCTION

         Plaintiffs are minors between the ages of pre-school and twelfth grade and have filed this

  lawsuit, through a guardian and/or parent, alleging that Defendants have “failed to carry out their

  responsibilities under the United States Constitution to provide all students a meaningful

  opportunity to obtain an education adequate to prepare them to be capable citizens.” Complaint,

  ¶ 1. More specifically, Plaintiffs contend that “[p]olicy makers and educators, including the

  defendants in this case, have downgraded the teaching of social studies and civics, focusing in

  recent decades on basic reading and math instruction and on the economic value of education to

  individual students.” Complaint, ¶ 35.

         Plaintiffs cite no legal authority for the federal constitutional right they ask this Court to

  adopt and one of the Plaintiffs’ attorneys has acknowledged that “in the past the [United States

  Supreme] Court has declined to declare the existence of a federal right.” See Michael A. Rebell,

  Flunking Democracy: Schools Courts and Civic Participation (hereinafter, “Flunking”)
                                                    1
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 2 of 32 PageID #: 175




  (University of Chicago Press, 2018), at 153.        Despite this noticeable absence of authority

  recognizing a fundamental right to education – not to mention a fundamental right to a civics-

  based education – Plaintiffs ask this Court to do something that no other federal court has done in

  this country’s history – recognize a federal constitutional right that all students receive “a

  meaningful educational opportunity adequate to prepare them to be capable voters and jurors, to

  exercise effectively all of their constitutional rights * * * and to function productively as civic

  participants in a democratic society.” Complaint, p. 45. For the other reasons described herein,

  Governor Gina Raimondo, Speaker Nicholas A. Mattiello, and President Dominick J. Ruggerio

  (hereinafter the “State Defendants”) ask that this Motion to Dismiss be granted.

  II.    FACTUAL BACKGROUND

         The facts, as set forth below, are assumed for purposes of this Motion to be true.

         There appear to be two students named A.C., one is in 12th grade at Providence Career and

  Technical Academy and the other is enrolled at the 360 High School in Providence. Complaint,

  ¶¶ 13-14. The latter A.C. is described as “an English Language Learner [who] has received English

  Language Learner services from the Providence Public Schools.” Complaint, ¶ 14. According to

  the Complaint, A.C. – it is not clear which one – “has attended schools in Providence since her

  elementary years and has never received meaningful instruction in civics or civic values.”

  Complaint, ¶ 67b. The Complaint continues that “[o]n information and belief, none of her teachers

  have been trained or had any education or professional development in the teaching of civics or

  civic values.” Complaint, ¶ 67b. “Neither the state, the school district nor her school has ever

  required [A.C.] to take a test or any assessment of her knowledge of civics.” Complaint, ¶ 67b.

  A.C. alleges – again it is unclear which one – that “there are no or very limited options such [as]

  student councils or other opportunities for student participation in school governance or school

  affairs, no or very limited school newspapers, school sponsored speech and debate or moot court
                                                  2
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 3 of 32 PageID #: 176




  activities.” Complaint, ¶ 88. With respect to both students named A.C., the Complaint asserts

  “only limited opportunities for student involvement in co-curricular and extracurricular activities,”

  such as “there is no band, no choir, no opportunities for students to participate in major drama

  productions, and only limited athletic opportunities.” Complaint, ¶ 90.

          A.F. and R.F. are students in the 10th and 8th grades, respectively, in the Woonsocket High

  School Career and Technical Center and in the Woonsocket Middle School. Complaint, ¶ 15.

  Neither student has “received any dedicated civics instruction in the Woonsocket Public Schools,”

  Complaint, ¶ 67c; and two years ago, Woonsocket “eliminated one of its [two] library media

  specialist in the high school for budgetary reasons.” Complaint, ¶ 84. “Although plaintiffs A.F.

  and R.F. and other students in their schools are taught how to access the internet, and other

  computer skills, they and their classmates receive no instruction in how to conduct research

  effectively on the internet, how to determine the sources of information that they have retrieved

  on the internet and social media, and whether such information is accurate or misleading.”

  Complaint, ¶ 84. A.F. and R.F. are also provided “no opportunities for field trips to the state

  legislature, city council, or courts and [Woonsocket does] not offer opportunities for students to

  engage in school-sponsored service learning or community engagement activities.” Complaint, ¶

  88.

          Three students named M.S. are identified, one is in the 7th grade at Nathan Bishop Middle

  School in Providence, another is in the 11th grade at Classical High School in Providence, and

  another is in the 12th grade at Classical High School in Providence. Complaint, ¶¶ 18-20. The

  only fact asserted on behalf of these three students is that “[t]he social studies courses that Plaintiff

  M.S. has taken in high school presented a limited number of formal facts about American

  governmental institutions, failed to show how these institutions actually do or should function to



                                                     3
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 4 of 32 PageID #: 177




  promote democratic values and did not inform students of how these institutions relate to his future

  role as an active, informed citizen.” Complaint, ¶ 67a.

         I.M. is in the 11th grade at Cranston High School West and is eligible for special education

  services. Complaint, ¶ 21. I.M. contends that students with special needs in Cranston Public

  Schools “do not receive adequate instruction in history, American government and civics or

  adequate extracurricular experiences geared to their special learning needs that will prepare them

  to function productively as civic participants as adults.” Complaint, ¶ 67d. I.M. also relates that

  “there are no or very limited options such [as] student councils or other opportunities for student

  participation in school governance or school affairs, no or very limited school newspapers, school

  sponsored speech and debate or moot court activities.” Complaint, ¶ 88. The Complaint contains

  little to no information concerning the remaining Plaintiffs. 1

         As such, Plaintiffs aver that the failure to provide them “an adequate education for capable

  civil participation violates their constitutional rights under the Equal Protection, Privileges and

  Immunities and Due Process Clauses of the Fourteenth Amendment, the Sixth and Seventh

  Amendments and violates the guarantee that they will live in a state with a republican form of

  government under Article Four, Section Four of the United States Constitution.” Complaint, ¶ 11.




  1
    The Complaint only relates: (1) J.R. is in the 2nd grade at the International Charter School in
  Pawtucket, (2) K.R. is in the 7th grade at the Segue Charter School in Central Falls and is “an
  English Language Learner and receives English Language Learner services from the Central Falls
  Public Schools,” (3) L.M. is in the 11th grade at Cranston High School West and is eligible for
  special education services, (4) A.W. “lives in Providence, Rhode Island and has attended public
  schools in Providence until this year,” (5) J.W. is a “pre-school aged student” who “will be enrolled
  in public schools when he is old enough,” and (6) N.X. is in the 12th grade at Classical High School.
  Complaint, ¶¶ 16-17, 22-25.
                                                    4
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 5 of 32 PageID #: 178




  III.   STANDARD OF REVIEW

         To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s “well-pleaded facts must possess

  enough heft to show that [they are] entitled to relief.” Clark v. Boscher, 514 F.3d 107, 112 (1st

  Cir. 2008). In evaluating whether a plaintiff’s claims are entitled to relief, the court must accept

  as true all well-pleaded facts and indulge all reasonable inferences in plaintiff’s favor. Bell Atlantic

  Corp. v. Twombly, 550 U.S. 544, 557 (2007).

         Thus, in judging the sufficiency of a complaint, courts must “differentiate between well-

  pleaded facts, on the one hand, and ‘bald assertions, unsupportable conclusions, periphrastic

  circumlocution, and the like,’ on the other hand; the former must be credited, but the latter can

  safely be ignored.” LaChapelle v. Berkshire Life Ins., 142 F.3d 507, 508 (1st Cir. 1998) (quoting

  Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996)). Thus, plaintiffs must rely on more than

  unsupported conclusions or interpretations of law, as these will be rejected. Berner v. Delahanty,

  129 F.3d 20, 25 (1st Cir. 1997); see also Fraternal Order of Police v. Library of Congress, 692 F.

  Supp.2d 9, 20 (D.D.C. 2010) (“Because the Court cannot ascertain what the [plaintiff]’s

  promotion-related claim is, it cannot find that defendants are able to respond to it.”).

         In Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009), the Supreme Court reaffirmed Twombly

  and clarified that two underlying principles guide a court’s assessment of the adequacy of

  pleadings when evaluating whether a complaint can survive a Rule 12(b)(6) motion. First, the

  court must identify any conclusory allegations in the complaint as such allegations are not entitled

  to an assumption of truth. Id. at 677-79. Specifically, the court is not compelled to accept legal

  conclusions set forth as factual allegations in the complaint. Id. Further, “threadbare recitals of

  the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

  (citing Twombly, 550 U.S. at 555); see also Peñalbert–Rosa v. Fortuño–Burset, 631 F.3d 592, 595



                                                     5
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 6 of 32 PageID #: 179




  (1st Cir. 2011) (“[S]ome allegations, while not stating ultimate legal conclusions, are nevertheless

  so threadbare or speculative that they fail to cross the line between the conclusory to the factual.”).

  In other words, “[a] plaintiff is not entitled to ‘proceed perforce’ by virtue of allegations that

  merely parrot the elements of the cause of action.” Ocasio–Hernandez v. Fortuño–Burset, 640

  F.3d 1, 12 (1st Cir. 2011). Second, only a complaint that states a plausible claim for relief can

  survive a motion to dismiss. Iqbal, 556 U.S. at 679. The Court explained that “[d]etermining

  whether a complaint states a plausible claim for relief will … be a context-specific task that

  requires the reviewing court to draw on its judicial experience and common sense.” Id.

  IV.    LEGAL ANALYSIS

         A. Summary of the Argument

         The Plaintiffs’ Complaint presumes the existence of a “fundamental” constitutional right

  to receive an adequate education in the subject-matter of civics or social studies. As such, the

  State Defendants address the Plaintiffs’ argument that such a right is protected by the Due Process

  Clause (Count II); the Privileges and Immunities Clause (Count III); the Sixth Amendment,

  Seventh Amendment, and 28 U.S.C. § 1861 (Jury Selection and Service Act) (Count IV); and the

  Republican Guarantee Clause (Count V). After demonstrating that a fundamental constitutional

  right does not exist, the State Defendants disprove the Plaintiffs’ Equal Protection Clause argument

  (Count I). Lastly, the State Defendants argue that the Plaintiffs’ lack standing with respect to

  Count IV, fail to join indispensable parties, and fail to state a plausible cause of action against the

  State Defendants.

         B. The Due Process Analysis

         In determining whether a particular right is protected by the Constitution, the Supreme

  Court has observed that it:



                                                    6
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 7 of 32 PageID #: 180




          does not ‘pick out particular human activities, characterize them as ‘fundamental,’
          and give them added protection . . . .’ To the contrary, the Court simply recognizes,
          as it must, an established constitutional right, and gives to that right no less
          protection than the Constitution itself demands.

  San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 31 (1973) (quoting Shapiro v.

  Thompson, 394 U.S. 618, 642 (1969)). Indeed, Washington v. Glucksberg, 521 U.S. 702 (1997)

  examined this constitutional framework in the context of whether a state law prohibiting assisting

  in a suicide violated the Due Process Clause.

          In Glucksberg, the Court began its constitutional analysis, “as we do in all due process

  cases, by examining our Nation’s history, legal traditions, and practices.” Id. at 710. After

  reviewing the practice of suicide and assisting suicide throughout history, the Court elucidated

  that:

          [o]ur established method of substantive-due-process analysis has two primary
          features: First, we have regularly observed that the Due Process Clause specially
          protects those fundamental rights and liberties which are, objectively, “deeply
          rooted in this Nation's history and tradition,” * * * and “implicit in the concept of
          ordered liberty,” such that “neither liberty nor justice would exist if they were
          sacrificed,” Palko v. Connecticut, 302 U.S. 319, 325, 326, 58 S.Ct. 149, 152, 82
          L.Ed. 288 (1937). Second, we have required in substantive-due-process cases a
          “careful description” of the asserted fundamental liberty interest. * * * Our Nation's
          history, legal traditions, and practices thus provide the crucial “guideposts for
          responsible decisionmaking,” Collins, supra, at 125, 112 S.Ct., at 1068, that direct
          and restrain our exposition of the Due Process Clause. As we stated recently in
          Flores, the Fourteenth Amendment “forbids the government to infringe ...
          ‘fundamental’ liberty interests at all, no matter what process is provided, unless the
          infringement is narrowly tailored to serve a compelling state interest.” 507 U.S., at
          302, 113 S.Ct., at 1447.

  Glucksberg, 521 U.S. at 720–21 (citations omitted). Because extending constitutional protection

  to an asserted right “place[s] the matter outside the arena of public debate and legislative action,”

  the Court has warned that it must “‘exercise the utmost care whenever we are asked to break new

  ground in this field’ * * * lest the liberty protected by the Due Process Clause be subtly transformed

  into the policy preferences of the Members of this Court.” Id. at 720 (“we ‘ha[ve] always been


                                                    7
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 8 of 32 PageID #: 181




  reluctant to expand the concept of substantive due process because guideposts for responsible

  decision making in this unchartered area are scare and open-ended’”).

         Here, while the Plaintiffs assert a constitutional right to receive a meaningful opportunity

  to obtain a civic-based education adequate to prepare them to function productively as civic

  participants, such a right or opportunity is not “deeply rooted in this Nation’s history and tradition,

  and implicit in the concept of ordered liberty, such that neither liberty nor justice would exist if

  they were sacrificed.’” Id. at 720-21. In fact, reaching such a conclusion that public education

  constitutionally requires civic-based courses as part of a deeply rooted tradition would be

  impossible since “[t]here was no federal or state-run school system anywhere in the United States

  as late as 1830.” Gary B. v. Snyder, 329 F.Supp.3d 344, 366 (E.D. Mich. 2018). As explained in

  Gary B., at the time the Constitution was ratified, school districts were formed “when a group of

  farms came together and decided to construct a public building for schooling, where their children

  could gather and be taught reading, writing, and moral codes of instruction.” Id. at 366. Absent

  from the subject-matters emphasized in early America were civics-based courses.

         In Rodriguez, the Court examined an equal protection challenge to Texas’ system of

  financing public education where the plaintiffs claimed that students from wealthier counties

  received a better overall education than students from poorer counties. Although the Supreme

  Court recognized the “undeniable importance of education,” Rodriguez, 411 U.S. at 18, it

  nonetheless reversed the District Court’s conclusion that the Constitution included a fundamental

  right to education. The Court explained:

         the key to discovering whether education is ‘fundamental’ is not to be found in
         comparisons of the relative societal significance of education as opposed to
         subsistence or housing. Nor is it to be found by weighing whether education is as
         important as the right to travel. Rather, the answer lies in assessing whether there
         is a right to education explicitly or implicitly guaranteed by the Constitution.



                                                    8
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 9 of 32 PageID #: 182




  Id. at 33 (emphasis added). With the analysis properly focused, the Court concluded that

  “[e]ducation, of course, is not among the rights afforded explicit protection under our Federal

  Constitution. Nor do we find any basis for saying it is implicitly so protected.” Id. at 35. The

  Supreme Court has re-affirmed this determination. See Plyer v. Doe, 457 U.S. 202, 221 (1982)

  (“Public education is not a ‘right’ granted to individuals by the Constitution.”).

          While even Plaintiffs’ counsel acknowledges that “in the past the Court has declined to

  declare the existence of a federal right” to education, see Flunking, supra, Rebell, at 153, through

  this lawsuit, Plaintiffs invite this Court not only to reject this binding precedent, but to go a step

  further and recognize a constitutional right to a particular aspect of education or curriculum, in

  particular, civics courses and civic experiences. But if “[p]ublic education is not a ‘right’ granted

  to individuals by the Constitution,” Plyer, 457 U.S. at 221, a fortiori, the Constitution most

  assuredly does not protect a student’s right to receive an education in a particular subject-matter

  or “to function productively as civic participants.” Complaint, ¶ 126. See e.g., Mazevski v.

  Horseheads Central School District, 950 F.Supp. 69, 72 (W.D. N.Y. 1997) (“because the property

  interest that exists is in the entire educational process, there is no constitutional right to any one

  specific curricular or extracurricular activity”).

          Only months ago, a United States District Court examined whether the Constitution

  afforded students the right to a minimum level of education to ensure literacy. See Gary B., at

  344. While the course subject-matter in Gary B. differed from the course subject-matter in this

  case – courses to ensure access to literacy versus courses to ensure functionality as civic

  participants – the core constitutional argument in both cases is similar: without a civic-based

  education (or without a literacy-based education), plaintiffs and students will not be able to




                                                       9
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 10 of 32 PageID #: 183




   exercise their constitutional rights. In all relevant purposes, the plaintiffs’ argument in Gary B.

   mirrors the instant Plaintiffs core argument:

          [v]oting, participating meaningfully in civic life, and accessing justice require some
          measure of literacy. Applying for a job, securing a place to live, and applying for
          government benefits routinely require the completion of written forms. Simply
          finding one’s way through many aspects of ordinary life stands as an obstacle to
          one who cannot read.
   Id. at 365 (“They aver that by denying Plaintiffs access to literacy, Defendants cosign them to

   ‘instability in both social and economic terms,’ and demean them by ‘locking them out of valuable

   social and political institutions, from State academics of higher learning, to the marketplace of

   ideas, to the very tests that undergird our constitutional democracy.’”).

          Notwithstanding this argument that without literacy – or in this case a civics-based

   education – students will be ill-prepared to exercise their constitutional rights, the District Court

   found no such right in the federal Constitution. Id. at 366 (“[D]oes the Due Process Clause demand

   that a State affirmatively provide each child with a defined, minimum level of education by which

   the child can attain literacy? Based on the foregoing analysis, the answer to the question is no.”).

   In reaching this result, the District Court relied upon Glucksberg and considered whether “liberty

   nor justice would exist absent state-provided literacy access.” Id. And, as described supra,

   because publicly run school systems did not exist in the United States until 1830, the District Court

   found no constitutional right to a literacy-based education. Id.

          In Rodriquez, the Supreme Court also examined an argument similar to the one presented

   in Gary B. and in this case. The Rodriguez Court observed:

          [i]t is appellees’ contention, however, that education is distinguishable from other
          services and benefits provided by the State because it bears a peculiarly close
          relationship to other rights and liberties accorded protection under the Constitution.
          Specifically, they insist that education is itself a fundamental personal right because
          it is essential to the effective exercise of First Amendment freedoms and to
          intelligent utilization of the right to vote. In asserting a nexus between speech and
          education, appellees urge that the right to speak is meaningless unless the speaker

                                                    10
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 11 of 32 PageID #: 184




          is capable of articulating his thoughts intelligently and persuasively. The
          ‘marketplace of ideas' is an empty forum for those lacking basic communicative
          tools. Likewise, they argue that the corollary right to receive information becomes
          little more than a hollow privilege when the recipient has not been taught to read,
          assimilate, and utilize available knowledge.

          A similar line of reasoning is pursued with respect to the right to vote. Exercise of
          the franchise, it is contended, cannot be divorced from the educational foundation
          of the voter. The electoral process, if reality is to conform to the democratic ideal,
          depends on an informed electorate: a voter cannot cast his ballot intelligently unless
          his reading skills and thought processes have been adequately developed.

          We need not dispute any of these propositions. The Court has long afforded zealous
          protection against unjustifiable governmental interference with the individual's
          rights to speak and to vote. Yet we have never presumed to possess either the ability
          or the authority to guarantee to the citizenry the most effective speech or the most
          informed electoral choice. That these may be desirable goals of a system of freedom
          of expression and of a representative form of government is not to be doubted.
          These are indeed goals to be pursued by a people whose thoughts and beliefs are
          freed from governmental interference. But they are not values to be implemented
          by judicial instruction into otherwise legitimate state activities.

   Rodriguez, 411 U.S. at 35–36. Since education in general – and civics based education in particular

   – is not “deeply rooted in this Nation’s history and tradition, and implicit in the concept of ordered

   liberty, such that neither liberty nor justice would exist if they were sacrificed,’” Glucksberg, 521

   U.S. at 720-21, Plaintiffs’ constitutional argument has no basis in law.

                  1. The Due Process Clause Protects Against Government Intrusion, But Does Not
                     Provide Affirmative Rights
          The Due Process Clause “is phrased as a limitation on the State’s power to act, not as a

   guarantee of certain minimal levels of safety and security,” DeShaney v. Winnebago County Dept.

   of Social Services, 489 U.S. 189, 195 (1989), but contrary to its meaning and purpose, Plaintiffs

   ask this Court to recognize government’s affirmative obligation to provide students a “meaningful

   education opportunity adequate to prepare them to be capable voters and jurors, to exercise

   effectively all of their constitutional rights, including the right to speak freely, to participate

   effectively and intelligently in a democratic political system and to function productively as civil


                                                    11
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 12 of 32 PageID #: 185




   participants in a democratic society.” Complaint, p. 45. But there is a “general understanding that

   ‘the Constitution is a charter of negative rather than positive liberties . . . ; [t]he men who wrote

   the Bill of Rights were not concerned that government might do too little for the people, but that

   it might do too much to them.’” Flunking, supra, Rebell, p. 166.

          To be sure, “the Due Process Clause of the Fourteenth Amendment was intended to prevent

   government ‘from abusing [its] power, or employing it as an instrument of oppression,” DeShaney,

   489 U.S. at 196, and United States Supreme Court precedent has “recognized that the Due Process

   Clauses generally confer no affirmative right to governmental aid, even where such aid may be

   necessary to secure life, liberty, or property interests of which the government itself may not

   deprive the individual.” Id. (Emphasis added). See also Rodriguez, 411 U.S. at 38 (“Each of our

   prior cases involved legislation which ‘deprived,’ ‘infringed,’ or ‘interfered’ with the free exercise

   of some such fundamental personal right or liberty”) (rejecting fundamental affirmative right to

   education).

          Here, although Plaintiffs maintain that without a meaningful opportunity for a civics-based

   education they will be unable to exercise their constitutionally protected rights, “the liberty

   protected by the Due Process Clause affords protection against unwarranted government

   interference . . . it does not confer an entitlement to such [governmental aid] as may be necessary

   to realize all the advantages of that freedom.” DeShaney, 489 U.S. at 196 (quoting Harris v.

   McRae, 448 U.S. 297, 317-18 (1980)) (alterations and emphasis in original). Because Plaintiffs

   seek the declaration of affirmative constitutional rights – and an injunction against Defendants

   from failing to enact appropriate laws or regulations to effectuate this right – this Court should be

   especially reluctant to recognize such a cause of action. See Gary B., 329 F.Supp.3d at 365




                                                    12
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 13 of 32 PageID #: 186




   (“federal courts have demonstrated a reticence to find positive rights to unquestionably important

   necessities of life”).

                   2.   Matters Relating to Education are Committed to the States

            In addition to asking this Court to declare an affirmative constitutional right that no federal

   court in this country has ever recognized, Plaintiffs also suggest that this Court intervene into the

   classroom curriculum on a national basis and at a granular level. The Plaintiffs seek a declaration

   that they have a fundamental right to a “meaningful opportunity to obtain an education adequate

   to prepare them to be capable voters and jurors, to exercise effectively and intelligently in our open

   political constitutional rights, to participate effectively and intelligently in our open political

   system and to function productively as civic participants.” See Complaint, ¶ 126. But nowhere

   do the Plaintiffs define the “meaningful opportunity” they seek and, as framed, the Complaint

   suggests that federal courts would now be the arbiter of the “meaningful opportunity” on a national

   basis.

            For instance, the Complaint acknowledges that M.S. has taken social studies courses in

   high school, but according to the Complaint, these courses “presented a limited number of formal

   facts about American government institutions [and] failed to show how these institutions actually

   do or should function to promote democratic values.” Complaint, ¶ 67a. The Woonsocket schools

   attended by A.F. and R.F. do not provide “opportunities for field trips to the state legislature, city

   council, or courts,” Complaint, ¶ 88, and the inclusion of this averment suggests Plaintiffs believe

   the Constitution requires this type of experience. Elsewhere, Plaintiffs plead that their schools

   provide “no or very limited” opportunities for student council, school newspapers, band, drama,

   choir, or moot court activities, again suggesting that the Plaintiffs believe that a federal court

   should set the minimum bar for such extra-curricular activities. See Complaint, ¶¶ 88, 90.



                                                      13
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 14 of 32 PageID #: 187




           It is for these very reasons the Supreme Court has stated that “public education in our

   Nation is committed to the control of state and local authorities,” and that “[c]ourts do not and

   cannot intervene in the resolution of conflicts which arise in the daily operation of school systems

   and which do not directly and sharply implicate basic constitutional values.” Epperson v. State of

   Arkansas, 393 U.S. 97, 104 (1968). As such, “[j]udicial interposition in the operation of the public

   school system of the Nation raises problems requiring care and restraint,” and for which are best

   left to the province of the states. See id. at 112 (Black, J., concurring) (“However wise this Court

   may be or may become hereafter, it is doubtful that, sitting in Washington, it can successfully

   supervise and censor the curriculum of every public school in every hamlet and city in the United

   States.”). Because “consideration and initiation of fundamental reforms with respect to state

   taxation and education are matters reserved for the legislative processes of the various States, and

   we do no violence to the values of federalism and separation of powers by staying our hand,”

   Rodriguez, 411 U.S. at 58, the federal judiciary should be particularly hesitant to act as a national

   school board.

          C. Plaintiffs Cannot Bootstrap a Right to a Civics Education into Other Constitutional
             and Statutory Provisions

                   1.   The Privileges and Immunities Clause and the Republican Guarantee Clause

          Under the Privileges and Immunities Clause, “[t]he Citizens of each State [are] entitled to

   all Privileges and Immunities of Citizens in the several States.” U.S. Const. Art. IV, § 2, cl. 1. But

   much like the above analysis, the Supreme Court has “long held that the Privileges and Immunities

   Clause protects only those privileges and immunities that are ‘fundamental.’” McBurney v. Young,

   569 U.S. 221, 226 (2013). As discussed, supra, there is “no fundamental right to education.”

   Spath v. National Collegiate Athletic Association, 728 F.2d 25, 28 (1st Cir. 1984).




                                                    14
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 15 of 32 PageID #: 188




             Similarly, the Guarantee Clause provides that “[t]he United States shall guarantee to every

   State in this Union a Republican Form of Government, and shall protect each of them against

   Invasion; and on Application of the Legislature, or of the Executive (when the Legislature cannot

   be convened) against domestic Violence.” U.S. Const. Art. IV, § 4 (emphasis added). Presumably,

   Plaintiffs focus on the first (emphasized) clause, but this “portion of the Clause is only implicated

   when there is a threat to a ‘Republican Form of Government.’” Largess v. Supreme Judicial Court

   for State of Massachusetts, 373 F.3d 219, 227 (1st Cir. 2004) (“If there is any role for federal courts

   under the Clause, it is restricted to real threats to a republican form of government.”).

             Here, the Complaint is devoid of any allegation that the lack of a civics-based education

   and activities threatens “a government in which supreme power resides in a body of citizens

   entitled to vote and is exercised by elected officers and representatives responsible to them and

   governing according to law.” Id. A similar line of reasoning was examined – and rejected – in

   Rodriguez where it was argued that the “electoral process, if reality is to conform to the democratic

   ideal, depends on an informed electorate: a voter cannot cast his ballot intelligently unless his

   reading skills and thought processes have been adequately developed.” Rodriguez, 411 U.S. at

   36. 2 To this argument, the Court observed that it has “never presumed to possess either the ability

   or the authority to guarantee to the citizenry the most effective speech or the most informed

   electoral choice.” Id. And, the Court added, that while an informed and educated electorate “may

   be desirable goals of a system of freedom of expression and of a representative form of

   government,” these “are not values to be implemented by judicial intrusion into otherwise

   legitimate state activities.” Id.




   2
       Rodriguez did not concern the Guarantee Clause.
                                                     15
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 16 of 32 PageID #: 189




           Here, no fundamental right is at issue and the Plaintiffs have not demonstrated a real “threat

   to a ‘Republican Form of Government.’” Largess, 373 F.3d at 227. The fact that our Republic

   continues to this day despite public education not being a recognized as a constitutional right,

   undercuts any “real threat” argument. For these reasons, the Republican Guarantee Clause is also

   not violated.

                   2. The 6th and 7th Amendments, and the Jury Selection and Service Act, 28 U.S.C.
                      § 1861
           Plaintiffs claim that Defendants have violated the 6th and 7th Amendments, as well as the

   requirements of the federal Jury Selection and Service Act, 28 U.S.C. § 1861, by failing to create

   some standardized civic education requirement. See Complaint, ¶ 130. 3 Plaintiffs theorize that

   “by failing to prepare plaintiffs to be eligible for and to serve effectively on federal and state juries,

   [Defendants have] denied all named plaintiffs and members of the plaintiff class their rights to be

   tried in all criminal and civil cases by a jury of their peers selected at random from a fair cross

   section of the community.” See Complaint, ¶ 130. However, neither the 6th or 7th Amendments,

   nor the federal Jury Selection and Service Act, provide Plaintiffs the relief they seek.

           The Sixth Amendment to the U.S. Constitution provides that “[i]n all criminal

   prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of

   the State and district wherein the crime shall have been committed, which district shall have been

   previously ascertained by law, and to be informed of the nature and cause of the accusation; to be

   confronted with the witnesses against him; to have compulsory process for obtaining witnesses in

   his favor, and to have the Assistance of Counsel for his defence.” The Seventh Amendment

   provides that “[i]n Suits at common law, where the value in controversy shall exceed twenty


   3In a typographical error, Plaintiffs incorrectly claim that Defendants violated 28 U.S.C. § 186.
   We assume for purposes of this Motion to Dismiss that Plaintiffs allege a violation of 28 U.S.C. §
   1861.
                                                      16
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 17 of 32 PageID #: 190




   dollars, the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise

   reexamined in any Court of the United States, than according to the rules of the common law.”

   Finally, the Jury Selection and Service Act requires that “all litigants in Federal courts entitled to

   trial by jury shall have the right to grand and petit juries selected at random from a fair cross section

   of the community in the district or division wherein the court convenes.” 28 U.S.C. § 1861. It

   appears that the Plaintiffs claim that the “impartial jury” requirement of the Sixth Amendment, the

   “right to a trial by jury” provided by the Seventh Amendment, and the “fair cross section of the

   community” requirement of 28 U.S.C. § 1861, all require as a prerequisite that citizens obtain a

   certain level of civics or social studies education.

           Put simply, these constitutional or statutory provisions do not provide a right to a trial by

   jurors with some certain level of educational attainment, in civics or in any other subject. 4 Beyond

   requiring jurors to be fair and impartial, our Constitution leaves notably absent any further

   requirements—not least of which is education. Indeed, “[i]t is part of the established tradition in

   the use of juries as instruments of public justice that the jury be a body truly representative of the

   community,” Taylor v. Louisiana, 419 U.S. 522, 527 (1975) (quoting Smith v. Texas, 311 U.S.

   128, 130 (1940)).

           The Constitution’s drafters could certainly have inserted an educational attainment

   requirement into the Sixth or Seventh Amendments (they themselves comprised a civically-

   minded segment of the population from which to create a restrictive jury pool), or within 28 U.S.C

   § 1861, but they did not choose to do so. Reading such a requirement into the Constitution or




   4To the extent that a lack of civics education may make a juror “unqualified,” the Supreme Court
   has held that “an adequate voir dire to identify qualified jurors” is sufficient to guarantee a criminal
   defendant the impartial jury required by the Constitution. Morgan v. Illinois, 504 U.S. 719, 729
   (1992) (emphasis added).
                                                      17
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 18 of 32 PageID #: 191




   federal law, violates all rules of statutory construction. See e.g. Bernardo ex rel. M & K Eng'g,

   Inc. v. Johnson, 814 F.3d 481, 491 (1st Cir. 2016) (“It is a cardinal rule of statutory construction

   that significance and effect shall, if possible, be accorded to every word.”).

                          a. Plaintiffs Lack Standing to Bring a Case pursuant to the Sixth or
                             Seventh Amendments, or 28 U.S.C. § 1861

          Even if Plaintiffs were able to make out a cognizable claim under the Sixth or Seventh

   Amendments, or 28 U.S.C. § 1861, their case would fail because they lack standing to bring an

   action related to jury selection. “Article III of the Constitution limits the judicial power of the

   United States to the resolution of cases and controversies.” Valley Forge Christian College v.

   Americans United for Separation of Church and State, 454 U.S. 464, 471 (1982) (internal citations

   and quotation marks omitted). As part of this requirement, a Plaintiff must have standing to assert

   an action and standing requires an “actual injury redressable by the court.” Id. at 472 (internal

   citations and quotation marks omitted).

          Standing has multiple aspects, see Flast v. Cohen, 392 U.S. 83, 99 (1968) (noting that

   standing has been called one of the most amorphous concepts in public law, and that “there are at

   work in the standing doctrine the many subtle pressures which tend to cause policy considerations

   to blend into constitutional limitations”), but it “has a core component derived directly from the

   Constitution” that the plaintiff “must allege personal injury fairly traceable to the defendant’s

   allegedly unlawful conduct and likely to be redressed by the requested relief.” Allen v. Wright,

   468 U.S. 737, 751 (1984) abrogated on other grounds by Lexmark International, Inc. v. Static

   Control Components, Inc. 572 U.S. 118 (2014). While the requirements implicit in the concept of

   “injury” are “not susceptible of precise definition,” id., they have been described in terms of

   whether the plaintiff has a “personal stake in the outcome,” and whether the injury in question is




                                                    18
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 19 of 32 PageID #: 192




   “particular [and] concrete,” and whether it results “direct[ly]” from the defendant’s actions. See

   United States v. Richardson, 418 U.S. 166, 176-80 (1974) (quotation marks omitted).

          The crux of the Plaintiffs’ standing problem is, of course, they do not allege any injury

   whatsoever with regards to jury selection. The Plaintiffs plead no facts that they have been before

   a jury and they plead no facts that they are presently before a jury. Any injury they may suffer is

   speculative and inherently not “particular and concrete” because no jury has been empaneled.

   Whether Plaintiffs will ever be judged by a jury is unknown. Cf. United States v. Richardson, 418

   U.S. at 179-80 (requiring that plaintiffs have a personal stake in the outcome of the litigation). The

   hypothetical future jury that Plaintiffs challenge simply does not yet exist, may never yet exist,

   and thus no one has suffered harm as a result of a jury verdict. As such, there is no “case or

   controversy” for this Court to hear, and Count Four should be dismissed for lack of standing.

          The standing principles bear heightened importance when, as in the present case, the legal

   issue involves constitutional questions. “If there is one doctrine more deeply rooted than any other

   in the process of constitutional adjudication, it is that we ought not to pass on questions of

   constitutionality . . . unless such adjudication is unavoidable.” Spector Motor Service v.

   McLaughlin, 323 U.S. 101, 105 (1944). The principle of constitutional avoidance is an integral

   part of the standing – and by extension ripeness – analysis in such cases, and tilts the balance in

   favor of finding a constitutional issue not timely for review. See Poe v. Ullman, 367 U.S. 497,

   503-04 (1961). The Plaintiffs’ theory of harm as it relates to Plaintiffs’ appearing before a jury is

   untimely, speculative, and inherently indefinite. Thus, the Plaintiffs’ claims must be dismissed.




                                                    19
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 20 of 32 PageID #: 193




                    3.   The State Defendants’ Educational System Passes Rational Basis

             Plaintiffs also allege a violation of the Equal Protection Clause on two grounds: (1)

   Defendants deprived the Plaintiffs of a fundamental right, i.e., a meaningful opportunity to obtain

   an education necessary to function productively as civic participants, without any substantial state

   interest for doing so, see Complaint, ¶¶ 122-123, and (2) Defendants denied Plaintiffs a meaningful

   opportunity to obtain an education necessary to function productively as civic participants devoid

   of any rational relationship. See Complaint, ¶ 124. Because the Plaintiffs have not been deprived

   of a fundamental interest, see supra, the Equal Protection Clause analysis focuses on rational basis

   review.

             The Equal Protection Clause “is essentially a direction that all persons similarly situated

   should be treated alike.” City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985).

   As such, “[a] plaintiff must therefore adequately plead that the government treated him or her

   ‘disparately as compared to similarly situated persons and that such disparate treatment * * * has

   no rational basis.” Gary B., 329 F.Supp.3d at 367. Here, Plaintiffs’ Complaint contains no

   allegation concerning the appropriate class or that Plaintiffs were treated “‘disparately as compared

   to similarly situated persons.’” Id. On this basis alone, Plaintiffs’ equal protection claim must

   fail.

             Notwithstanding the Plaintiffs’ failure to identify the appropriate class, the Supreme Court

   has explained rational basis review “requires only that the State’s system be shown to bear some

   rational relationship to legitimate state purposes.” Rodriguez, 411 U.S. at 40. As the Court

   explained in Rodriguez when it examined the manner in which Texas raised and disbursed revenue

   for education, “this case [] involves the most persistent and difficult questions of educational

   policy, another area in which this Court’s lack of specialized knowledge and experience counsels



                                                     20
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 21 of 32 PageID #: 194




   against premature interference with the informed judgments made at the state and local levels.”

   Id. at 42. “The very complexity of the problems of financing and managing a statewide public

   school system,” the Court warned, “suggests that ‘there will be more than one constitutionally

   permissible method of solving them,’ and that, within the limits of rationality, ‘the legislature’s

   efforts to tackle the problems’ should be entitled to respect.” Id. “In such circumstances, the

   judiciary is well advised to refrain from imposing on the States inflexible constitutional restraints

   that could circumscribe or handicap the continued research and experimentation so vital to finding

   even partial solutions to educational problems and to keeping abreast of ever-changing

   conditions.” Id. at 43.

          Like other states, Rhode Island values local control of its educational system to meet the

   needs of its community. See id. at 49 (“While assuring a basis education for every child in the

   State, it permits and encourages a large measure of participation in and control of each district’s

   schools at the local level. In an era that has witnessed a consistent trend toward centralization of

   the functions of government, local sharing of responsibility for public education has survived.”).

          For example, Rhode Island law provides that:

   •   [t]he entire care, control, and management of all public school interests of the several cities
       and towns shall be vested in the school committees of the several cities and towns,’ [and
       that such school committees shall have the power to] ‘develop educational policies to meet
       the needs of the community’ [and to] ‘approve a master plan defining goals and objectives
       of the school system * * * in terms of what men and women should know and be able to
       do as a result of their education experience, R.I. Gen. Laws § 16-2-9(a)(2) and (7);

   •   [t]he school committee shall make and cause to be put up in each schoolhouse rules and
       regulations * * * for the introduction and use of textbooks and works of reference, and for
       the instruction, government, and discipline of the public schools, and shall prescribe the
       studies to be pursued in the schools, under the direction of the department of elementary
       and secondary education, R.I. Gen. Laws § 16-2-6; and

   •   [t]he general assembly recognizes the importance of a citizenry well educated in the
       principles of democracy as enunciated in the constitutions of the state of Rhode Island and
       the United States. The general assembly directs the board of regents for elementary and

                                                     21
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 22 of 32 PageID #: 195




      secondary education to develop and adopt a set of grade level standards K-12 in civics
      education no later than August 31, 2007. These standards shall include, but not be limited
      to, the history of the state of Rhode Island, representative government, the rights and duties
      of actively engaged citizenship, and the principals of democracy. These civic education
      standards shall be used in the public schools of this state beginning in kindergarten and
      continuing through to and including grade 12. No private school or private instruction shall
      be approved for the purposes of chapter 19 of this title unless the course of study shall
      make provision for instruction substantially equivalent to that required by this chapter for
      public schools. R.I Gen. Laws § 16-22-2.

             The importance of local control over education decisions in the Equal Protection Clause

   context was recognized in Rodriguez where the Court noted that “[d]irect control over decisions

   vitally affecting the education of one’s children is a need that is strongly felt in our society.”

   Rodriguez, 411 U.S. at 49 (alteration in origin) (quoting Wright v. Council of the City of Emporia,

   407 U.S. 451 (1972)). Rodriguez continued that “‘[l]ocal control is not only vital to continued

   public support of the schools, but it is of overriding importance from an educational standpoint as

   well.’” Id. (alteration in original) (quoting Wright v. Council of the City of Emporia, 407 U.S. at

   478 (Burger, C.J., dissenting, joined by Blackmun, Powell, and Rehnquist, JJ)). And, as Rodriguez

   recognized in concluding that Texas’ method of public education financing passed rational basis

   review:

             [e]ach locality is free to tailor local programs to local needs. Pluralism also affords
             some opportunity for experimentation, innovation, and a healthy competition for
             educational excellence. An analogy to the Nation-State relationship in our federal
             system seems uniquely appropriate.

   Id. at 50. On this basis, the Court concluded that Texas “may be justified in believing that other

   systems of school financing, which place more of the financial responsibility in the hands of the

   State, will result in a comparable lessening of desired local autonomy.” Id. at 52-53 (“That is, they

   may believe that along with increased control of the purse strings at the state level will go increased

   control over local policies.”).




                                                       22
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 23 of 32 PageID #: 196




          Here too, “[t]he constitutional standard under the Equal Protection Clause is whether the

   challenged state action rationally furthers a legitimate state purpose or interest.” Id. at 55. But

   Plaintiffs have not pointed to similarly situated students who are treated differently, nor have

   Plaintiffs identified any irrational or non-legitimate state act. Rather, Plaintiffs allege in a

   conclusory manner that the Defendants have failed to demonstrate “any rational relationship to

   any legitimate state reason.” Complaint, ¶ 124.

          Similar to Rodriguez, however, the Rhode Island General Assembly has recognized the

   importance of local control when it comes to developing and implementing curriculum. See supra.

   Decision making at the local level is important because, in large part, the members of the local

   community will also be financially responsible for the cost of education and because “[n]o area of

   social concern stands to profit more from a multiplicity of viewpoints and from a diversity of

   approaches than does public education.” Rodriguez, 411 U.S. at 50. By ensuring that curricula

   decisions are made on a state and local level – rather than at a federal level – states and

   communities can best decide the courses that should be taught in local schools and communities;

   and these local schools and communities can adjust their curriculum based upon emerging

   technology and trends. For example, 20 or 30 years ago, it would have been imaginable for schools

   to teach computer and internet skills. Today, computer literacy is as fundamental as any other

   aspect of education. Allowing for experimentation at the local level has allowed for this flexibility

   and even A.F. and R.F. acknowledge that they are “taught how to access the internet, and other

   computer skills.” Complaint, ¶ 84.

          Ensuring education-related decisions are made at the local level through local education

   agencies, see infra, allows local schools to teach the values and emerging issues important to the

   community. In this respect, the United States Supreme Court has recognized its “full agreement *



                                                     23
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 24 of 32 PageID #: 197




   * * that local school boards must be permitted ‘to establish and apply their curriculum in such a

   way as to transmit community values,’ and that ‘there is a legitimate and substantial community

   interest in promoting respect for authority and traditional values be they social, moral, or

   political.’” Board of Education v. Pico, 457 U.S. 853, 864 (1982). Local participation and

   approval is also necessary since education expenses will be paid by taxpayers and education

   decisions must ultimately be implemented by taxpayers and families. See e.g., Cary v. Board of

   Education, 598 F.2d 535, 543 (10th Cir. 1979) (“It is legitimate for the curriculum of the school

   district to reflect the value system and educational emphasis which are the collective will of those

   whose children are being educated and who are paying the costs.”). To be sure, a civics-based

   education is an important aspect of education – as is math, reading, and any number of other

   subjects; and Rhode Island law reflects this importance. But a constitutional mandate that

   particular subjects be taught or certifications required has no place within the constitutional

   framework and, if recognized, begs the question what other aspects of education must also be

   constitutionally recognized. Rhode Island’s approach satisfies rational basis review.

          D. The State Defendants are Not the Proper Defendants and Should be Dismissed, and
             Indispensable Parties are Not Included

          The Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) and 12(b)(7)

   because the Plaintiffs have failed to join necessary parties in accordance with Fed. R. Civ. P. 19,

   and in fact have sued the wrong parties. In Rhode Island, local school committees and other local

   educational agencies (“LEAs”), 5 not the Defendants, are vested by the General Assembly with the



   5“LEAs,” which are not limited to school committees, are defined in the state’s Basic Education
   Program Regulations (the “BEP”), 200-RICR-20-10-1.5(R), as:

          a public board of education or other public authority legally constituted within a
          State for either administrative control or direction of, or to perform a service
          function for public elementary or secondary schools in a city, county, township,
                                                   24
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 25 of 32 PageID #: 198




   “entire care, control, and management of all public school interests of the several cities and towns.”

   R.I. Gen. Laws § 16-2-9(a). Indeed, although Plaintiffs ask this Court to enjoin Defendants from

   “failing to adopt such laws, regulations policies and practices as are necessary to ensure that the

   individual plaintiffs * * * are provided meaningful educational opportunities * * * to function

   productively as civil participants,” 6 the General Assembly has already directed “the board of

   regents for elementary and secondary education to develop and adopt a set of grade level standards

   K-12 in civics education no later than August 31, 2007.” R.I. Gen. Laws § 16-22-2. These

   standards shall include the history of the state of Rhode Island, representative government, the

   rights and duties of actively engaged citizenship, and the principals of democracy. Id. Thus, the

   Plaintiffs’ claims should have been made against the local school committees or other LEAs that

   actually are responsible for civics curricula within their jurisdictions. 7



           school district, or other political subdivision of a State, or for a combination of
           school districts or counties that is recognized in a State as an administrative agency
           for its public elementary schools or secondary schools.

   6
    As described herein, Rhode Island has no restriction on the General Assembly’s plenary power
   to enact civics-related curriculum, and in fact, the General Assembly has done so. See supra.
   Accordingly, by seeking to enjoin the General Assembly from enacting such legislation, Plaintiffs
   seek a non-existent remedy. To the extent that Plaintiffs may ask this Court to direct the General
   Assembly to enact certain legislation, such a remedy would implicate federalism principles,
   including but not limited to anti-commandeering. See Murphy v. National Collegiate Athletic
   Association, ___ U.S. ___, 138 S.Ct. 1461, 1477 (2018) (“Congress may not simply
   ‘commandee[r] the legislative processes of the states by directly compelling them to enact and
   enforce a federal regulatory program.’”).
   7
    If Plaintiffs had properly named the local school committees and LEAs, they would have been
   required to exhaust available administrative remedies and the proper venue would likely be state
   court. Rhode Island General Laws § 16-39-1 provides that:

           [p]arties having any matter of dispute between them arising under any law relating
           to schools or education may appeal to the commissioner of elementary and
           secondary education who, after notice to the parties interested of the time and place
           of hearing, shall examine and decide the appeal without cost to the parties involved.

                                                      25
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 26 of 32 PageID #: 199




          Rule 19 governs whether a party is indispensable to a lawsuit. It works in two steps. “Step

   one requires the district court to decide whether a person fits the definition of those who should be

   joined if feasible under Rule 19(a).” Pujol v. Shearson Am. Exp., Inc., 877 F.2d 132, 134 (1st Cir.

   1989) (internal citations and quotation marks omitted). “If the person is a necessary party (i.e., fits

   the definition of 19(a)), but joinder is not feasible, the court must take step two. It must decide,

   using four factors [laid out in Fed. R. Civ. P. 19(b)] whether, in equity and good conscience the

   action should proceed among the parties before it, or should be dismissed.” Id. (internal citations

   and quotation marks omitted).

          The LEAs and local school committees are clearly indispensable to this lawsuit. The

   General Assembly has vested the “entire care, control, and management of all public school

   interests of the several cities and towns . . . in the school committees of the several cities and

   towns,” R.I. Gen. Laws § 16-2-9(a); the local school committees and LEAs—not the State

   Defendants—are therefore responsible for school curricula, for the specific teaching methods

   employed in each classroom, and for the professional development of teachers. Because the

   Plaintiffs request relief related to educational areas within the power of the local school committees

   and LEAs rather than the State Defendants to provide, those other parties must be joined to

   efficiently adjudicate this matter. See Pujol v. Shearson Am. Exp., Inc., 877 F.2d 132, 134 (1st

   Cir. 1989) (a “court essentially will decide whether considerations of efficiency and fairness,

   growing out of the particular circumstances of the case, require that a particular person be joined

   as a party”); Acton Co., Inc. of Massachusetts v. Bachman Foods, Inc., 668 F.2d 76, 78 (1st




   The Commissioner’s decision is then subject to an appeal to the Council, and eventually to the
   Rhode Island Superior Court. See R.I. Gen. Laws §§ 16-39-3 and 16-39-4.



                                                     26
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 27 of 32 PageID #: 200




   Cir.1982) (noting that Rule 19 “furthers several related policies, including the public interest in

   preventing multiple and repetitive litigation, the interest of the present parties in obtaining

   complete relief in a single action, and the interest of absentees in avoiding” prejudice). Indeed,

   because of the local school committees’ and LEAs’ control over the elements of the school system

   with which the Plaintiffs take issue, the State Defendants are not even the cause of Plaintiffs’

   alleged harm, and they therefore should be dismissed as improper parties. Cf. Lujan v. Defs. of

   Wildlife, 504 U.S. 555, 560 (1992) (noting that to have standing to sue a defendant, a plaintiff’s

   injury has to be “fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e]

   result [of] the independent action of some third party not before the court.”) (internal citations and

   quotation marks omitted). Thus, the LEAs and local school committees must be joined to this

   lawsuit, and State Defendants should be dismissed.

           E. Plaintiffs Provide Only Conclusory Allegations That Do Not Satisfy the Iqbal/Twombly
              Standard

           Moreover, although Plaintiffs contend that Defendants have failed to provide the requisite

   meaningful opportunity to access education necessary to function productively as civic

   participants, Plaintiffs’ Complaint does no more than plead this conclusion without providing

   “well-pleaded facts” sufficient to demonstrate a cause of action. See e.g., Clark, 514 F.3d at 112.

   Defendants’ position is supported by Rodriguez, wherein the Court related:

           [e]ven if it were conceded that some identifiable quantum of education is a
           constitutionally protected prerequisite to the meaningful exercise of either right, we
           have no indication that the present levels of educational expenditures in Texas
           provide an education that falls short. Whatever merit appellees’ argument might
           have if a State’s financing system occasioned an absolute denial of educational
           opportunities to any of its children, that argument provides no basis for finding an
           interference with fundamental rights where only relative differences in spending
           levels are involved and where – as is true in the present case – no charge fairly
           could be made that the system fails to provide each child with an opportunity to
           acquire the basic minimal skills necessary for the enjoyment of the rights of speech
           and of full participation in the political process.

                                                      27
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 28 of 32 PageID #: 201




   Rodriguez, 411 U.S. at 37. Rather than evidencing a system that fails to provide each student with

   an opportunity to acquire basic minimal skills necessary to participate in the political or civic

   process, Plaintiffs’ Complaint evidences a mix of allegations that demonstrate Defendants do

   provide the requisite opportunities as well as “threadbare recitals” insufficient to state a plausible

   cause of action. See Iqbal, 556 U.S. at 677-79.

          For example, Plaintiffs plead that A.C. and K.R. are “English Language Learner[s]” and

   that both A.C. and K.R. have received “English Language Learner services” from the Providence

   Public Schools and Central Public Schools, respectively. Complaint, ¶¶ 14, 17. Although two

   years ago, Woonsocket “eliminated one of its [two] library media specialist [positions] in the high

   school for budgetary reasons,” Plaintiffs’ Complaint makes clear that Woonsocket still staffs a

   library media specialist in its high school. Complaint, ¶ 84. Plaintiffs also aver that “A.F. and

   R.F. and other students in their schools are taught how to access the internet, and other computer

   skills[,]” Complaint, ¶ 84; and that M.S. has taken social studies classes in high school but has

   been presented “a limited number of formal facts about governmental institutions, failed to show

   how these institutions actually do or should function to promote democratic values and did not

   inform students of how these institutions relate to his future role as an active, informed citizen.”

   Complaint, ¶ 67a. Even if a “quantum of education is a constitutionally protected” right, these

   allegations fall well short of demonstrating that “the system fails to provide each child with an

   opportunity to acquire the basic minimal skills necessary for the enjoyment of the rights of speech

   and of full participation in the political process.” Rodriguez, 411 U.S. at 37. 8




   8
    As noted in footnote 1, supra, six named Plaintiffs have little to no facts associated with their
   education experience.
                                                     28
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 29 of 32 PageID #: 202




             To be sure, the carefully-worded Complaint does allege that A.C. has not received

   “meaningful instruction in civics or civic values,” Complaint, ¶ 67b (emphasis added), and that

   there are “no or very limited options such [as] student councils * * * school sponsored speech and

   debate or moot court.” Complaint, ¶ 88 (emphasis added). Later, the Complaint alleges that there

   are also “only limited opportunities for student[s] involved in co-curricular and extracurricular

   activities,” such as “there is no band, no choir, no opportunities for students to participate in major

   drama productions, and only limited athletic opportunities.” Complaint, ¶ 90 (emphasis added).

             Other deliberately-crafted allegations contend that A.F. and R.F. have not received “any

   dedicated civics instruction,” Complaint, ¶ 84 (emphasis added), that A.F. and R.F. have not been

   provided “opportunities for field trips to the state legislature, city council, or courts,” Complaint,

   ¶ 88; or that I.M. has not received “adequate instruction in history, American government and

   civics or adequate extracurricular experiences geared to their special learning needs that will

   prepare them to function productively as civic participants as adults.” Complaint, ¶ 67d (emphasis

   added).

             But even if it were “conceded that some identifiable quantum of education is a

   constitutionally protected” right, Rodriguez, 411 U.S. at 37, Plaintiffs’ conclusory allegations do

   no more than recite the elements of a cause of action they assert to exist. See Twombly, 550 U.S.

   at 555.     Further, the State Defendants are unaware of any legal authority recognizing a

   constitutionally protected right to engage in a particular form of extra-curricular activity. See e.g.,

   Spath v. National Collegiate Athletic Association, 728 F.2d 25, 28 (1st Cir. 1984) (“There being

   no fundamental right to education * * * there could hardly be thought to be a fundamental right to

   play intercollegiate hockey.”) (citation omitted); Mazevki v. Horseheads Central School District,

   950 F.Supp. 69, 72 (W.D. N.Y. 1997) (“plaintiffs have cited no case which stands for the



                                                     29
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 30 of 32 PageID #: 203




   proposition that a student has a protected property interest in participating in a particular class or

   extracurricular activity”). Indeed, if Plaintiffs’ argument were to prevail and this Court recognized

   a protected right to receive an education (and extra-curricular activities) in a particular subject-

   area, it would redefine decades of due process case law.

          In Mazevski, 950 F.Supp. at 70, for example, a student who missed a mandatory

   performance sued after being dropped from the Marching Band. After referencing United States

   Supreme Court precedent (Goss v. Lopez, 419 U.S. 565 (1975)), the District Court explained that

   “the property interest which is protected by the Due Process Clause is the right to participate in

   the entire educational process and not the right to participate in each individual component of that

   process.” Id. at 72. The court explained:

          [t]he property interest in education created by the state is participation in the entire
          process. The myriad activities which combine to form that educational process
          cannot be dissected to created hundreds of separate property rights, each cognizable
          under the Constitution. Otherwise, removal from a particular class, dismissal from
          an athletic team, a club or any extracurricular activity, would each require ultimate
          satisfaction of procedural due process.

   Id. at 72 (quoting Dallam v. Cumberland Valley School District, 391 F.Supp. 358 (M.D. Pa.

   1975)). As such, the court concluded that exclusion from a particular course or event requires no

   due process and that if the rule were otherwise, “every disgruntled student (or, more likely,

   disgruntled parent) who believed she should not have been dropped from the pep squad, or who

   believed he should not have been benched for missing a team meeting, or who challenged his

   failure to be selected to take advance placement courses, could commence an action in federal

   court to challenge the decision of the school’s administrators.” Id. at 73. See e.g., Seamons v.

   Snow, 84 F.3d 1226, 1234-35 (10th Cir. 1996) (“With regard to the specific components of

   education which Brian claims were lost (e.g., the right to participate in sports, to take advanced

   placement classes, and to attend a particular school), we do not believe that Brian has a

                                                    30
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 31 of 32 PageID #: 204




   constitutional right to those particular incidents of education. We have interpreted Goss to speak

   only in general terms regarding the ‘educational process.’”). This Court should reject Plaintiffs’

   attempt to dissect the educational process into separate constitutional rights.

   V.     CONCLUSION

          For all these reasons, the State Defendants’ Motion to Dismiss should be granted.




                                                         PETER F. NERONHA
                                                         ATTORNEY GENERAL

                                                         STATE DEFENDANTS

                                                         /s/ Michael W. Field
                                                         /s/ Mariana E. Ormonde
                                                         /s/ Andrea S. Shea
                                                         /s/ Keith Hoffmann
                                                         Michael W. Field, No. 5809
                                                         Assistant Attorney General
                                                         Mariana E. Ormonde, No. 8873
                                                         Andrea M. Shea, No. 9702
                                                         Keith Hoffmann, No. 9874
                                                         Special Assistant Attorneys General
                                                         150 South Main Street
                                                         Providence, Rhode Island 02903
                                                         (401) 274-4400 ext. 2380/2250/2231/1882
                                                         mfield@riag.ri.gov
                                                         mormonde@riag.ri.gov
                                                         ashea@riag.ri.gov
                                                         khoffmann@riag.ri.gov



                                             CERTIFICATION


           I, the undersigned, hereby certify that I filed the within document via the ECF filing
   system and that a copy is available for viewing and downloading. I have also caused a copy to
   be sent via the ECF System to counsel of record on this 20th day of March, 2019.




                                                    31
Case 1:18-cv-00645-WES-PAS Document 25-1 Filed 03/20/19 Page 32 of 32 PageID #: 205




                                             /s/ Karen M. Ragosta




                                        32
